Citation Nr: 0713201	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  03-02 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic inflammation of 
the nasal cavities, including the sinuses. 


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active military service from June 1986 to 
September 1986 and from September 1990 to May 1991, including 
service in Southwest Asia from October 1990 to May 1991 in 
support of Operation Desert Shield/Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision, the RO denied service connection for sinusitis.  
The claim was remanded in January 2004 and May 2006 for 
additional development.  In January 2007, the RO issued a 
Supplemental Statement of the Case denying service connection 
for chronic inflammation of the nasal cavities.

The record reflects an August 2001 claim for service 
connection for a painful scar related to the veteran's 
service-connected fracture left distal fibula and posterior 
malleolus, postoperative with degenerative changes.  The 
proper steps to address the veteran's claim have not been 
taken.  Therefore, the Board refers this issue to the RO for 
appropriate action. See Roberson v. Principi, 251 F.3d 1378, 
1384 (2001).


FINDING OF FACT

Allergic rhinitis, claimed as chronic inflammation of the 
nasal cavities, including the sinuses, is not related to 
service. 


CONCLUSION OF LAW

Allergic rhinitis was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5107(West 2002); 38 C.F.R. § 
3.303(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, VA treatment records, private medical 
records, lay statements, and December 2000, August 2002, and 
January 2005 compensation and pension examinations and 
medical opinion statements. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on her behalf. 
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 C.F.R. § 3.303 (2006); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).   The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).  

Factual Background

The veteran contends that her current chronic inflammation of 
the nasal cavities, including the sinuses, is related to 
exposure to "toxic smoke" caused by oil fires during 
service in Operation Desert Storm.  Her symptoms first 
manifested six months after separation from service.  Service 
medical records reflect no complaints of or treatment for a 
nasal or sinus condition.  

The veteran underwent a medical examination in December 2000 
from Dr. J. A. She reported ongoing symptoms of sinusitis and 
intermittent laryngitis for the previous five years.  She 
complained of pain, facial pressure, and nasal congestion.  
On examination, nasal obstruction secondary to turbinate 
hypertrophy was observed.  Bilateral perinasal tenderness on 
palpation without active nasal drainage was noted.  Sinus x-
rays revealed thickening of the lining of the left maxillary 
sinus, especially at the inferior and lateral aspects.  A 
diagnosis of chronic inflammation of the sinuses of unclear 
etiology was reached.  

The veteran underwent an examination and allergy consultation 
performed by Dr. A. H. in January 2005.  She reported no 
history of chronic rhinosinusitis symptoms until she returned 
from Saudi Arabia in 1991.  She reported chronic nasal 
congestion, maxillary sinus and gum pain, chronic post-nasal 
drainage with frequent throat clearing, sneezing, optic 
pruritis, and a minimal secondary cough.  She also reported 
frontal and occipital headaches associated with her symptoms.  
On examination, pallor of the nasal mucosal membranes with 
clear discharge was present, as well as marked edema of the 
inferior turbinates with approximately eighty percent 
obstruction.  Examination of the posterior pharynx was 
significant for erythema and cobblestone edema, without 
exudates or visible post-nasal drainage.  Perennial allergic 
rhinitis and possible chronic sinusitis were diagnosed.  A 
subsequent CT scan ruled out a diagnosis of chronic 
sinusitis, as the images of the veteran's sinuses were 
normal. In February 2005, Dr. A. H. clarified the language 
used to state the nexus opinion.  Dr. A. H. noted that there 
is no objective testing available to prove whether the 
veteran's current disability was caused by exposure to 
burning oil in service.  Dr. A. H. concluded that since the 
veteran's clinical history is negative for rhinosinusitis 
symptoms until she returned from the gulf, it is less likely 
as not that her exposure to the burning oil aggravated or 
caused her rhinosinusitis symptoms.  

Also of record is a January 2005 VA medical opinion addendum.  
The VA examiner noted that Dr. A. H.'s examination was 
performed without review of the veteran's claims folder.  The 
VA examiner reviewed the veteran's claims folder and noted 
that no symptoms were documented during service.  The 
examiner concluded that the veteran's chronic inflammation of 
the sinuses was not related to service, as it would be 
conjecture to find a medical nexus where no symptoms were 
noted in service medical records. 

Analysis

In light of the evidence of record, it is clear that the 
veteran currently suffers from a chronic disability affecting 
her nasal passages and sinuses, manifested by pain and nasal 
congestion.  The medical evidence of record reflects a 
current diagnosis of allergic rhinitis.  Since this is a 
diagnosed disability, the presumption of service connection 
for certain undiagnosed illnesses in Gulf War veterans does 
not apply.  See 38 C.F.R. § 3.317 (2006).

However, despite diagnosis of a current disability, the most 
probative evidence of record indicates that the veteran's 
allergic rhinitis disability was not incurred in service. The 
veteran underwent medical examinations in December 2000 and 
January 2005 and several addendums to the aforementioned 
examinations have been associated with the claims folder.  
After review of the veteran's service medical records, 
private and VA treatment records, lay statements, and the 
earlier opinion statements; a VA examiner noted that the 
veteran did not complain of or seek treatment for allergic 
rhinitis symptoms during service.  The examiner concluded 
that the veteran's disability is not related to service. 

Also of record are lay statements from the veteran, as well 
as her friends and co-workers.  The veteran contends that 
since she did not complain of or seek treatment for sinusitis 
or allergic rhinitis before separation from active service, 
her current condition was incurred in service.  Similarly, 
her supporting witnesses note that they did not observe 
complaints of nasal, sinus, or allergy symptoms before the 
veteran's separation from active service.  To the extent that 
the veteran and her lay witnesses ascribe her current 
disability to service, the aforementioned opinions are not 
probative of a medical nexus, because the aforementioned 
individuals lack the medical expertise necessary to opine on 
matters requiring knowledge of medical principles or 
causation. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board notes that the December 2000 and January 2005 
examinations were performed without access to the veteran's 
claims folder.  Further, both examinations resulted in 
ambiguous nexus opinions.  In January 2005 a VA examiner 
reviewed the veteran's claims folder and concluded no medical 
nexus exists between the veteran's current disability and 
service.  This matter was remanded in May 2006 for another VA 
examination and nexus opinion.  In November 2006 the veteran 
cancelled her scheduled compensation and pension examination 
and requested that the Board decide the claim on the evidence 
of record.  The most probative opinion of record is the 
January 2005 VA medical opinion statement.  

There is no evidence that the veteran suffered from allergic 
rhinitis or a sinus condition during service.  Further, 
during her December 2000 examination, the veteran reported 
not seeking treatment for her symptoms until 1995, several 
years after separation from service in 1991.  In addition, 
the most probative medical opinion of record is against a 
grant of service connection, as the medical evidence 
indicates the veteran did not complain of or seek treatment 
for a nasal or sinus condition during service.  The criteria 
for a grant of service connection have not been met.  The 
preponderance of evidence is against the claim, the "benefit 
of the doubt rule" does not apply, and the claim for service 
connection for allergic rhinitis, claimed as chronic 
inflammation of the nasal cavities, including the sinuses, 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49 (1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate her claim, the RO 
notified her of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated March 2001 by informing her of the evidence she was 
required to submit, including any evidence in her possession, 
and the evidence that the RO would obtain on her behalf.  
Notice regarding disability ratings and effective dates of 
disability benefits was provided to the veteran in May 2006.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of her claim, the RO obtained 
her service medical records, VA medical records, and medical 
examinations performed in December 2000 and January 2005.  
Also of record is a January 2005 VA medical opinion.  In 
November 2006 the veteran cancelled her VA examination and 
requested that the Board decide the claim on the evidence of 
record.  The veteran has not indicated the existence of any 
other evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid her 
in substantiating this claim. 







ORDER

Entitlement to service connection for chronic inflammation of 
the nasal cavities, including the sinuses is denied. 



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


